        CASE 0:10-cr-00187-MJD-FLN Doc. 317 Filed 08/06/20 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA
                              Cr. 10-187(2) (MJD)

 UNITED STATES OF AMERICA,                )
                                          )
                                          )
                            Plaintiff,    )   ORDER
              v.                          )
                                          )
HAWO HASSAN,                              )
                                          )
                            Defendant.    )

      This matter is before the court upon the motion of the United States to file its

Opposition to Defendant Hassan’s Motion for Compassionate Release one day later. Based

on the government’s motion, and the Court finding that good cause exist therefor,

      IT IS HEREBY ORDERED that the government’s motion is granted and the Clerk

of Court shall file the government’s opposition as of August 5, 2020.



Dated: August 6, 2020                                  s/ Michael J. Davis
                                                       Michael J. Davis
                                                       United Stated District Judge
